Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-6 Under the Securities Exchange Act of 1934 Registration Statement No. 333-163040 Subject Company: Merix Corporation Commission File No. 001-33752 The following is a copy of a letter which Merix Corporation is distributing to certain holders of options in connection with the proposed acquisition of Merix Corporation by Viasystems Group, Inc. January 6, 2010 Dear Merix Option Holder: As you know, Merix Corporation has entered into an Agreement and Plan of Merger (the “Merger Agreement”), dated as of October 6, 2009, with Viasystems Group, Inc. (“Viasystems”) and Maple Acquisition Corp., pursuant to which Merix will become a wholly owned subsidiary of Viasystems (the “Merger”).If all conditions to the closing of the Merger are satisfied (the time at which such conditions are satisfied, the “Closing”), each unexercised Merix stock option (whether vested or unvested) that is then outstanding under the Merix Corporation 1994 Equity Incentive Plan (the “1994 Plan”), the Merix Corporation 2000 Equity Incentive Plan (the “2000 Plan”) or the Merix 2006 Employee Incentive Plan (the “2006 Plan”) will be cancelled upon the occurrence of the Closing with no consideration paid to the holder of the option. However, as explained further below, if by the deadline indicated below, you exercise your vested options or choose to exercise your options (whether vested or unvested), the Merix shares that you receive from the exercise of your options and that you hold as of the Closing of the Merger will be converted into the right to receive Viasystems common stock equal to the Exchange Ratio pursuant to the terms of the Merger Agreement, and you will receive such Viasystems common stock after the procedures for the conversion are completed. As used in this letter, “in-the-money” refers to options that have an exercise price that is lower than the closing price of Merix common stock as of the applicable measurement date. You should consult a tax advisor regarding tax consequences of exercising any option. I.Options that are currently unvested and that will not vest by their own terms prior to the Closing of the Merger (“Category 1 Options”) If you hold options that are currently unvested and that will not vest by their own terms prior to the Closing of the Merger1 (“Category 1 Options”), you may choose to exercise all or a portion of these Category 1 Options, even if they are unvested.You may choose to exercise any or all of your Category 1 Options or you may choose to exercise under Part I of the Exercise Notice and Option Exercise Agreement, as of the Closing of the Merger, all of your Category 1 Options and Category 2 Options that are “in-the-money.”In either case, you must complete the attached Exercise Notice and Option Exercise Agreement and submit it to Robert Grondahl at Merix’ executive offices by 5 p.m.
